                Case 1:18-cv-00678-JMF Document 252 Filed 01/15/21 Page 1 of 2




JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                              32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                        New York, NY 10004
Denise Schulman                                                                                Phone 212) 688-5640
Josef Nussbaum                                                                                   Fax (212) 688-2548
Lucas Buzzard                                                                                      www.jk-llp.com




       January 14, 2021

       VIA ECF

       Honorable Jesse M. Furman
       Thurgood Marshall
       United States Courthouse
       40 Foley Square
       New York, NY 10007

                    Re:      Argudo, et al. v. Parea Group Ltd., et al.,18-CV-0678 (JMF)

       Dear Judge Furman,

               We represent Plaintiffs and the Fed. R. Civ. P. Rule 23 Class in the above-referenced
       matter. We write in response to the letter filed earlier today by Goodwin Proctor LLP on behalf
       of the “Acquired Parties” (Defendants Pasta Perfect, LLC and IM 60th Street, LLC) they now
       represent.

               Earlier in the day, Goodwin filed a Notice of Appearance on behalf of the Acquired
       Parties, presumably to address Ellenoff Grossman & Scholl LLP’s (EGS) motion to withdraw as
       attorney for Defendants Pasta Perfect, LLC, IM 60 Street LLC, Wonderful Restaurant, LLC and
       Brian Galligan, as well as Il Mulino USA, LLC. In short, Goodwin now represents two of the
       five Defendants from which EGS move to withdraw as counsel.

               At the risk of stating the obvious: The entirety of Goodwin's letter to the Court is
       puzzling. Goodwin does not deny that all Defendants are jointly and severally liable for the
       obligations in the Settlement Agreement. To be sure, there is no relief sought in the Letter. We
       can only surmise that Goodwin hoped to throw their clients’ frustrations with the other
       Defendants and/or with Plaintiffs’ Counsel (it is unclear what those would be) against the wall
       and hope that somehow this magically results in some sort of relief from their clients’
       uncontested obligations under the Settlement Agreement.

               It appears Goodwin is attempting to “negotiate” a settlement off of the existing
       settlement through a letter to Your Honor. What exactly do they expect? That the Court will
       grant them a release from their clear obligations under the Agreement (which, again, they do not
       contest) because of their stated frustrations with Mr. Katzoff and/or Ms. Fugazy?! While we do
         Case 1:18-cv-00678-JMF Document 252 Filed 01/15/21 Page 2 of 2




not believe any such discussion is appropriately before the Court, we note that Defendants
“offer” of $500,000 indicates that the Acquiring Defendants have access to some money that
should have been used to partially fund the settlement. It seems that what the Acquired Parties
are saying is they will not do what they committed to Plaintiffs and to the Court unless they
obtain a completely unjustified relief from their obligations.

       We simply respectfully note: (A) the aforementioned absurdities of Goodwin's letter, (B)
that Wonderful Restaurant, LLC and Brian Galligan still have until January 19, 2021 to oppose
EGS’s motion, and if it is granted, Mr. Galligan (who can appear pro se) and Wonderful
Restaurant LLC have plenty of time to find new counsel, and (C) with respect to Il Mulino USA,
LLC—we note that there is technically no conflict between them and the Defendants EGS has
not sought a withdrawal for. Given that Il Mulino USA’s appearance at the Fairness Hearing
would be solely for the purpose of liquidating their claim in bankruptcy (any enforcement
proceeding would be subject to the automatic stay in that bankruptcy), their representation
should not hold up the Fairness Hearing. If the only way to avoid that is a denial of EGS’s
motion with respect to that one Defendant, we oppose the motion in that one respect. We are
prepared to file a formal opposition on this point if the Court deems one necessary.

       We thank the Court for its attention to this matter.

       Respectfully submitted,

 JOSEPH & KIRSCHENBAUM LLP


    /s/ D. Maimon Kirschenbaum
 D. Maimon Kirschenbaum
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640

cc: All Counsel of Record (via ECF)




                                                         2
